Citation Nr: 1453712	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-16 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service-connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. E. Turner, II


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an unfavorable October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

On August 12, 2014 the Veteran presented at a video teleconference (VTC) hearing at the RO in Nashville, Tennessee.  During the hearing, the Veteran testified that he was awarded Social Security disability benefits for his back injury with a disability onset date of October 1, 2008.  It was noted that the fully favorable Social Security award letter was included in the claims file; however no additional information regarding the award was available.  The hearing record was left open to allow the Veteran opportunity to submit additional evidence to include any additional Social Security Administration (SSA) records he wished the Board to consider.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As stated above, at the August 2014 Board hearing the Veteran called attention to the fully favorable decision issued by the SSA which determined the Veteran was disabled for social security disability purposes, at least in part, due to lumbar degenerative disc disease.  However, there was no supporting documentation associated with the SSA's decision.  Supporting documentation may include relevant medical evidence that links the Veteran's current back disability to service.  
Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  38 C.F.R.   § 3.159(c)(2) (2013); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As such, the case must be remanded to obtain any relevant SSA records. 


Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

2.  After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, the AOJ should review any newly obtained records and determine whether any additional development is warranted.  

4.  After completing the above actions, the Veteran's claim of entitlement to service connection for a lumbar spine disorder, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



